976 F.2d 737
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jirik PAREZ, Plaintiff-Appellant,v.GENERAL ATOMICS, Defendant-Appellee.
No. 91-55960.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 15, 1992.*Decided Sept. 22, 1992.

Before GOODWIN, D.W. NELSON and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Jirik Parez appeals pro se the district court's dismissal of his action as frivolous pursuant to 28 U.S.C. § 1915(d).   The district court found that Parez's action was barred by res judicata.   We review for abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and affirm.


3
Frivolous in forma pauperis complaints may be dismissed sua sponte under 28 U.S.C. § 1915(d).   Neitzke v. Williams, 490 U.S. 321, 324 (1989).   A complaint is frivolous "where it lacks an arguable basis either in law or fact."   Id. at 325.


4
Under the doctrine of res judicata, a final judgment on the merits bars further claims by parties based on the same cause of action.   Montana v. United States, 440 U.S. 147, 153 (1979).   Generally, a dismissal pursuant to section 1915(d) is not a dismissal on the merits.   Denton, 112 S.Ct. at 1734.   Nevertheless, it can have a res judicata effect on frivolousness determinations for future in forma pauperis petitions.   Id.


5
Here, Parez filed this action against his former employer, the attorneys who represented him in litigation against his employer, and his ex-wife's attorney alleging employment discrimination, conspiracy, and fraud.   This is the fourth action Parez has filed regarding the same underlying facts.   The district court dismissed Parez's first action without prejudice for failure to comply with Fed.R.Civ.P. 8(a).   Parez v. General Atomics, No. 89-0427 (S.D.Cal. Apr. 3, 1989).   Parez filed his second complaint immediately thereafter, and the district court dismissed that action without prejudice as facially meritless pursuant to 28 U.S.C. § 1915(d).   Parez v. Management of General Atomics, No. 89-0552 (S.D.Cal. Apr. 13, 1989).   Parez filed his third complaint less than two weeks later, and the district court dismissed that action with prejudice pursuant to 28 U.S.C. § 1915(d).   Parez v. General Atomics, No. 89-0683 (S.D.Cal. May 4, 1989), aff'd, No. 89-55826 (9th Cir.  Dec. 13, 1990).


6
In his complaint in this action, Parez repeats the same claims against the same parties.   The district court's previous determination that Parez's complaint was frivolous is entitled to res judicata effect.   See Denton, 112 S.Ct. at 1734.   Accordingly, the district court correctly dismissed this forma pauperis action as barred by res judicata pursuant to 28 U.S.C. § 1915(d).   See id.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Parez's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3